Citation Nr: 0510928	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  00-11 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to June 
1969; and from February 1971 to October 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which, in pertinent part, denied service 
connection for a right knee disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that there were two incidents in service 
in which he sustained an injury to his right knee.  The first 
allegedly occurred in 1972 while stationed in Vietnam.  He 
contends that he was stabbed in the knee while engaged in 
hand-to-hand combat with the Vietcong.  He was assigned to 
headquarters, with combat engineers at the time.  He didn't 
seek treatment for the injury for a couple of days, but 
instead stopped the bleeding with an Ace bandage.  He went to 
the medic after a couple of days.  The medic cleaned the 
wound and after examining it, told the veteran that it would 
be okay.  He later sought treatment at the 3rd Field Hospital 
at the Tan Son Nhut Air Force Base, where he was given pills 
for pain relief.  He continued to seek treatment for the 
injury once or twice a month until he left Vietnam in July.  

The second alleged incident consisted of the veteran being 
the victim of friendly fire while on a convoy coming from 
Kontum to Saigon.  According to the veteran, the convoy was 
ambushed and 20 of 27 men were killed.  He and the remaining 
men walked for two to three days and while they were coming 
out of a rubber plantation, they heard choppers.  The veteran 
and the other members of the convoy raised their weapons and 
the men in the choppers "cut loose on us."  The veteran 
must have lost consciousness because he stated that when he 
"came to", he was in a hospital in An Khe.  He stayed there 
for 29 days and reports losing his memory for two to three 
months.  

When he returned home, he continued to experience a nagging 
pain in his knee.  It was also giving out on him.  He sought 
treatment at Fort Lee, where he underwent X-rays and was 
fitted for a metal brace.  He also sought treatment at Fort 
Belvoir, and with Dr. Powell in Halifax, Virginia (who 
treated the veteran approximately every six months).  The 
veteran attempted to get records from him, but he is deceased 
and no one took over his practice.  

The veteran then sought treatment from Kaiser Permanente in 
Maryland, and he indicated that he is currently being 
followed by the VA Hospital in Washington, D.C.  He claims 
that a VA intern named Dr. Armean noted arthritis in his 
right knee and told him that it could be due to the injury he 
sustained in service.  He attempted to get records from him 
but he stated, "it seems like no one could find him."      

The RO denied the claim on the basis that there is no 
evidence of a knee injury in the service medical records.  
However, the veteran's representative has pointed out, and 
the Board notes, that the service medical records are 
incomplete, and only cover the veteran's first tour of duty.  
Both incidents described by the veteran allegedly occurred 
during his second tour of duty (from February 1971 to October 
1973).  

The Board acknowledges the importance of obtaining the 
remaining service medical and personnel records.  Although 
efforts to obtain the records have been made and have been 
unsuccessful, the documentation of responses to the searches 
has not met the heightened standard for searches for evidence 
known to have been in the government's possession.  
Specifically, whenever the Secretary attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002).

Moreover, if all VA attempts to obtain service medical 
records have been unsuccessful, VA has a heightened duty to 
assist the veteran in development of his claim, to include 
identifying for the veteran the types of alternate or 
collateral sources of evidence that may assist in 
substantiating his claim, such as statements from service 
medical personnel and "buddy" certificates or affidavits.  
See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

In view of the foregoing and considering the service 
representative's request for a remand to attempt to obtain 
additional service medical and personnel records (see page 24 
of the transcript of Board hearing testimony dated in March 
2005), the Board finds that a remand is warranted to provide 
an additional attempt to locate the service records in 
question.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claim of 
entitlement to service connection for a 
right knee disability, of the impact of 
the notification requirements on the 
claim.  The appellant should further be 
requested to submit all evidence in her 
possession that pertains to his claims.

2.  The RO should contact all the 
relevant records depositories in order to 
obtain any additional service medical or 
personnel records that may be available; 
specifically, service medical records for 
the veteran's period of service from 1971 
to 1973, service personnel records, to 
include his Form 20, and any Surgeon 
General, Morning or Sick Reports that may 
be available.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the appellant's claim 
for service connection for a right knee 
disability with consideration of all of 
the evidence obtained since the issuance 
of a Supplemental Statement of the Case 
in March 2003.

5.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the March 2003 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




